DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Response to Arguments
On pages 9–12 of the Remarks, Applicant contends modifying Zhang to stop at the first stage of the Zhang algorithm renders Zhang unsatisfactory for its intended purpose and/or changes the principle of operation of Zhang.  Examiner disagrees.  First, in this art, the skilled artisan understands that not all of the techniques of video coding need to be utilized even though better compression will be achieved.  There is also complexity and other motivations that would lead the skilled artisan to elect to forego some of the techniques of the state-of-the-art video compression standard.  Indeed, Zhang itself admits in the Abstract Section, among other sections, that Zhang’s SVT proposal has high computational cost (i.e. complexity) such that some implementers may choose Zhang’s so-called fast algorithm to alleviate some of that burden.  Of course, others may skip SVT altogether or choose only certain aspects of Zhang’s SVT.  Because techniques in this art overwhelmingly are optional, the skilled artisan, by default, understands that portions of a technique may be omitted to save time, resources, or achieve a different balance between bitrate, complexity, and quality.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  Because Applicant does not choose which it is, unsatisfactory for its intended purpose or change in principle of operation, Examiner finds the lack of commitment lacks persuasive strength.  Because Applicant does not explain why or how the modification would render Zhang unsatisfactory for its intended purpose, Examiner is not persuaded.  Because Applicant does not explain why or how the principle of operation changes due to the modification, Examiner is not persuaded.  As best Examiner can apprehend, Applicant’s argument is simply that the change automatically equates to one of these two legal hurdles, although one cannot be sure which one or why.  By contrast, the explanation from the preceding Office Action, reproduced next for convenience, is specific and well-reasoned.
As Examiner explained in the preceding Office Action, Zhang’s Section IV describes a hierarchical algorithm to reduce the complexity introduced by step sizes of one (1).  Specifically, the rejection relies on Zhang, Section IV, particularly Section IV(B)(2) and Fig. 8.  Those portions of Zhang explain that there is a large number of positions and sizes that could be evaluated to obtain the best SVT location (e.g. according to a rate-distortion (RD) evaluation).  So, a hierarchical algorithm is proposed wherein a course evaluation representing every other row and/or every other column is evaluated (represented as squares in Fig. 8).  Examiner finds the squares in Zhang’s 
Other claims are not argued separately.  Remarks, 12–13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1–27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., “Video Coding Using Spatially Varying Transform,” IEEE Transactions on Circuits and Systems for Video Technology, Vol 21, No.2 Feb 2011 (herein “Zhang”).
Regarding claim 1, Zhang teaches or suggests a method comprising: receiving a bitstream including a prediction block and a residual block with coefficients transformed by a Spatial Varying Transform (SVT) (Zhang, Abstract and Title:  teaches SVT; Examiner notes it is basic knowledge that the transformation step in video coding operates on a residual block that is the result of subtracting a prediction block from the original block; Zhang, Section I:  “Generally, this can be done by searching inside a certain residual region after intra prediction or motion compensation, for a subregion and only coding this subregion.” (emphasis added); The preceding emphasized portions of Zhang teach prediction blocks and residuals to one skilled in the art); determining a type of SVT block employed to transform the coefficients in the residual block (Examiner finds type means vertical or horizontal or perhaps the size consistent with paragraph [0007] of Applicant’s published Specification; Zhang, Section II:  “Directional SVTs with a directional oriented block selected and coded with a corresponding directional transform can also be used.”); determining a position of the SVT block relative to the residual block using an integer representing a pre-defined step size, a position index for the SVT block, and a height or width of the residual block, wherein the pre-defined step size is greater than one and is based on the height or width of the residual block (Zhang, Section II:  “This means that the position and shape of the transform block within a ; applying an inverse transform to the coefficients based on the SVT block type and position to create a reconstructed residual block (Examiner notes this is conventional video coding technology; Zhang, Section II(A):  “In general, the separable forward and inverse 2-D transform of a 2-D signal can be written, respectively, as follows:” (emphasis added); Zhang, Section I:  Also, using the proposed algorithm, there is no complexity penalty to the decoder since the LP of the subregion inside the region is coded in the bitstream and the decoder can simply use this information to reconstruct the region.” (emphasis added)); applying the reconstructed residual block to the prediction block to reconstruct a video block; and reconstructing a video sequence for display, the video sequence including a video frame that includes the reconstructed video block (Examiner finds this conventional activity in video coding where the decoder reconstructs the encoded blocks for display).
Regarding claim 2, Zhang teaches or suggests the method of claim 1, wherein the type of SVT block is selected from a group consisting of a vertical SVT block and a horizontal SVT block, the vertical SVT block including a height equal to the height of the residual block and including a width equal to one half of the width of the residual block, and the horizontal SVT block including a height equal to one half of the height of the residual block and including a width equal to the width of the residual block (Zhang, Section II(A):  teaches SVT sizes of 16x8 and 8x16, which 
Regarding claim 3, Zhang teaches or suggests the method of claim 1, wherein the position of the SVT block is determined by multiplying the pre-defined step size and a position index (Zhang, Section II(B):  teaches restricting the step size and thus the position index candidate set to reduce complexity and overhead such that fewer possibilities of position still achieve good results; Examiner notes that where there are set position indexes for x and y due to constraints on position, the position indexes are some multiple of a step size as explained in Zhang; see also Zhang, Section IV:  “The basic idea to reduce the encoding complexity of SVT is to reduce the number of candidate LPs tested in RDO.”).
Regarding claim 4, Zhang teaches or suggests the method of claim 2, wherein the pre-defined step size is determined for a vertical SVT block type by dividing the width of the residual block by a predetermined integer (M1) or determined for a horizontal SVT block type by dividing the height of the residual block by a predetermined integer (M2) (Examiner finds this feature an obvious mathematical relationship between Zhang’s chosen SVT sizes and Zhang’s proposed constraints on the number of possible positions of the SVT block; see Zhang’s Sections II(B) and IV).
Regarding claim 5, Zhang teaches or suggests the method of claim 4, wherein the pre-defined step size is determined for the vertical SVT block by selecting a maximum value between a minimum step size (Th1) and a result of dividing the width of the residual block by M1, and wherein the pre-defined step size is determined for the horizontal SVT block by selecting a maximum value between a minimum step size (Th2) and a result of dividing the height of the residual block by M2 (Examiner finds this feature an obvious mathematical relationship between Zhang’s chosen SVT sizes and Zhang’s proposed constraints on the number of possible positions of the SVT block; see Zhang’s Sections II(B) and IV).
Regarding claim 6, Zhang teaches or suggests the method of claim 5, wherein M1 is set to eight when the width of the residual block is greater than or equal to the height of the residual block and set to four when the width of the residual block is less than the height of the residual block, and wherein M2 is set to eight when the height of the residual block is greater than or equal to the width of the residual block and set to four when the height of the residual block is less than the width of the residual block (Zhang, Section II(A):  teaches SVT sizes of 16x8 and 8x16, which are equal to the full height or width in one direction and half in the other direction; Zhang, Section II:  teaches any shape or size is contemplated within the scope of the disclosed SVT).
Regarding claim 7, Zhang teaches or suggests the method of claim 5, wherein M1, M2, Th1, Th2, or combinations thereof are obtained from a syntax element in the bitstream (Zhang, Section I:  “the location parameter (LP) indicating the position of the subregion inside the region is coded into the bitstream”; Zhang, Section II(A):  “It is also possible and beneficial for the encoder to code SVT parameters, such as M, N (or m, n
Regarding claim 8, Zhang teaches or suggests the method of claim 1, further comprising obtaining the position index from the bitstream (Zhang, Section I:  “the location parameter (LP) indicating the position of the subregion inside the region is coded into the bitstream”).
Regarding claim 9, Zhang teaches or suggests the method of claim 1, further comprising determining the position index by applying an arithmetic operation on the coefficients in the residual block (Zhang, Section IV:  teaches the LP (position index) is determined by calculating RD cost, which evaluates the cost of coding coefficients in the residual block using a QP (an arithmetic operation) and other RDO arithmetic operations).
Regarding claim 10, Zhang teaches or suggests the method of claim 9, wherein the arithmetic operation includes a sum operation, a modulo operation, division operation, or combinations thereof (Zhang, Equation 6:  shows a sum operation).
Regarding claim 11, Zhang teaches or suggests the method of claim 9, wherein the position index is obtained from the bitstream when a number of coefficients is less than or equal to a threshold, and wherein the position index is determined by applying the arithmetic operation to the coefficients when the number of coefficients is greater than the threshold (Zhang, Section II(A):  teaches that 16x8 or 8x16 sizes and corresponding positions are more desirable when using a higher QP or in flat areas; Flat areas would be characterized by a low number of high frequency coefficients in the block and QP is applied to the coefficients in an arithmetic 
Regarding claim 12, Zhang teaches or suggests the method of claim 1, wherein the SVT block type is determined based on a first group of coefficients, and the position index is determined based on a second group of coefficients (Zhang, Section I:  teaches searching within a subregion of a residual region, which is a groups of coefficients; Zhang, Section I:  “The basic idea of SVT is that we do not restrict the transform coding inside regular block boundaries but adjust it to the characteristics of the prediction error.”  Examiner notes the adjustment to the characteristics of the error, is the residual coefficient group; Examiner further notes that the LP represents a delta X, delta Y offset of the transform location such that the position represents an offset across a group of coefficients; see Zhang, Fig. 3).
Regarding claim 13, Zhang teaches or suggests the method of claim 1, wherein the pre-defined step size or a corresponding number of candidate positions is determined based on a number or position of non-zero coefficients (Zhang, Section II:  “This means that the position and shape of the transform block within a macroblock is variable, and information about its shape and location is signaled to the decoder, when there are nonzero transform coefficients.” (emphasis added)).
Claim 14
Claim 15 lists the same elements as claim 2, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 3, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 18 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 19 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 20 lists the same elements as claim 7, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 21
Claim 22 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 23 lists the same elements as claim 10, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 24 lists the same elements as claim 11, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Claim 25 lists the same elements as claim 12, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 12 applies to the instant claim.
Claim 26 lists the same elements as claim 13, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Regarding claim 27, Zhang teaches or suggests the method of claim 1, further comprising balancing data loss with coding efficiency during application of the inverse transform to the coefficients (Examiner notes the skilled artisan recognizes this “balancing” as considering the rate-distortion tradeoff; Zhang, Abstract and Section II(B):  teach using rate-distortion optimization (RDO) to select the best transform for the coefficients; see also Zhang, Section IV:  describing a brute force approach for working out RDO wherein the entire coding loop (including transform, Q, entropy coding, inverse transform, and inverse Q) is required to calculate RD cost; Examiner notes Applicant’s 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481